



Exhibit 10.1
FARMER BROS. CO.
2017 LONG-TERM INCENTIVE PLAN


ARTICLE 1.
PURPOSE
The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
The Plan succeeds the Farmer Bros. Co. Amended and Restated 2007 Long-Term
Incentive Plan and the Farmer Bros. Co. 2007 Omnibus Plan.
ARTICLE 2.    
DEFINITIONS
As used in the Plan, the following words and phrases will have the meanings
specified below, unless the context clearly indicates otherwise:
2.1    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee. With reference to the Board’s or a Committee’s powers or authority
under the Plan that have been delegated to one or more officers pursuant to
Section 4.2, the term “Administrator” shall refer to such person(s) unless and
until such delegation has been revoked.
2.2    “Applicable Law” means any applicable law, including without limitation:
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state, local or
foreign; and (c) rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded.
2.3    “Award” means an Option, Stock Appreciation Right, Restricted Stock
award, Restricted Stock Unit award, Performance Bonus Award, Performance Share
award or Other Stock or Cash Based Award granted to a Participant under the
Plan.
2.4    “Award Agreement” means a written agreement or statement evidencing an
Award, which may be electronic, that contains such terms and conditions as the
Administrator determines, consistent with and subject to the terms and
conditions of the Plan.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Cause” unless otherwise defined in an employment or services agreement
between a Participant and the Company or any of its Subsidiaries, means (a) the
Company’s determination that the Participant willfully failed to substantially
perform the Participant’s duties (other than a failure resulting from the
Participant’s Disability); (b) the Company’s determination that the












US-DOCS\76159156.10

--------------------------------------------------------------------------------




Participant willfully failed to carry out, or comply with any lawful and
reasonable directive of the Board or Participant’s immediate supervisor; (c) the
occurrence of any act or omission by the Participant that could reasonably be
expected to result in (or has resulted in) he Participant’s conviction, plea of
no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or indictable offense or crime involving moral turpitude; (d) the
Participant’s unlawful use (including being under the influence or using
prescription drugs for non-medical purposes) or possession of illegal drugs
(including possession of a prescription drug without a lawful prescription) on
the premises of the Company or any of its Subsidiaries or while performing the
Participant’s duties and responsibilities for the Company or any of its
Subsidiaries; (e) the Participant’s commission of an act of fraud, embezzlement,
misappropriation, misconduct, or breach of fiduciary duty against the Company or
any of its Subsidiaries or affiliates; (f) the Participant’s unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
Subsidiary; (g) the Company’s determination that the Participant materially
violated any policy of the Company or any of its Subsidiaries; or (h) any other
intentional misconduct by the Participant adversely affecting the business or
affairs of the Company or any Subsidiary) in a material manner. The Company, in
its sole discretion, shall determine conclusively whether Cause exists pursuant
to the above definition, the date of the occurrence of the conduct constituting
Cause and any incidental matters relating thereto, including, without
limitation, the question of whether a termination of employment or service
occurred by reason of Cause. The foregoing definition shall not in any way
preclude or restrict the right of the Company or any Subsidiary to discharge or
dismiss any Participant or other person in the service of the Company or any
Subsidiary for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan, to constitute grounds for
termination for Cause.
2.7    “Change in Control” means and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) directly or indirectly acquires beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the Company
possessing more than 50 % of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; provided, however,
that the following acquisitions shall not constitute a Change in Control: (i)
any acquisition by the Company or any of its Subsidiaries; (ii) any acquisition
by an employee benefit plan maintained by the Company or any of its
Subsidiaries, (iii) any acquisition which complies with Sections 2.7(c)(i),
2.7(c)(ii), or 2.7(c)(iii); or (iv) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of persons
including the Participant (or any entity controlled by the Participant or any
group of persons including the Participant); or
(b)    The individuals who, as of the Effective Date, constitute the Board,
together with any new Director(s) (other than a Director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in Section 2.7(a) or Section 2.7(c)), whose election or
nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) (either by a specific vote or by approval of the proxy
statement of the Company in which


2










US-DOCS\76159156.10

--------------------------------------------------------------------------------




such person is named as a nominee for Director without objection to such
nomination) of the Directors then still in office, who either were Directors as
of the Effective Date or whose election or nomination for election was
previously so approved (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board. No individual initially elected or nominated
as a Director of the Company as a result of an actual or threatened election
contest with respect to Directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any Person other than the
Board shall be an Incumbent Director hereunder.
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and
(iii)    after which at least a majority of the members of the board of
directors (or the analogous governing body) of the Successor Entity were Board
members at the time of the Board's approval of the execution of the initial
agreement providing for such transaction; or
(d)    The approval of a plan of liquidation or dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
2.8    “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations, guidance, compliance programs and other interpretative authority
issued thereunder.


3










US-DOCS\76159156.10

--------------------------------------------------------------------------------




2.9    “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; provided, however, that a Committee member’s failure to qualify as a
“non-employee director” within the meaning of Rule 16b-3 will not invalidate any
Award granted by the Committee that is otherwise validly granted under the Plan.
2.10    “Common Stock” means the common stock of the Company.
2.11    “Company” means Farmer Bros. Co., a Delaware corporation, or any
successor.
2.12     “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Company determines, to receive amounts
due or exercise the Participant’s rights if the Participant dies. Without a
Participant’s effective designation, “Designated Beneficiary” will mean the
Participant’s estate.
2.13    “Director” means a Board member.
2.14    “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code, without regard to the final sentence thereof.
2.15    “Dividend Equivalents” means a right granted to a Participant to receive
the equivalent value (in cash or Shares) of dividends paid on a specified number
of Shares. Such Dividend Equivalents shall be converted to cash or additional
Shares, or a combination of cash and Shares, by such formula and at such time
and subject to such limitations as may be determined by the Administrator.
2.16    “Effective Date” has the meaning set forth in Section 11.3
2.17    “Employee” means any employee of the Company or any of its Subsidiaries.
2.18    “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split (including a
reverse stock split), spin-off or recapitalization through a large, nonrecurring
cash dividend, that affects the number or kind of Shares (or other Company
securities) or the share price of Common Stock (or other Company securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.
2.19    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and all regulations, guidance and other interpretative authority issued
thereunder.
2.20    “Fair Market Value” means, as of any date, the value of a Share
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, the value of a Share will be the closing sales price for a Share
as quoted on such exchange for such date, or if no sale occurred on such date,
the last day preceding such date during which a sale occurred, as reported


4










US-DOCS\76159156.10

--------------------------------------------------------------------------------




in The Wall Street Journal or another source the Company deems reliable; (ii) if
the Common Stock is not listed on an established stock exchange but is quoted on
a national market or other quotation system, the value of a Share will be the
closing sales price for a Share on such date, or if no sales occurred on such
date, then on the last date preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; or (iii) if the Common Stock is not listed on any established stock
exchange or quoted on a national market or other quotation system, the value of
a Share will be established by the Administrator in its sole discretion.
2.21    “Full Value Award” shall mean any Award that is settled in Shares other
than: (a) an Option, (b) a Stock Appreciation Right or (c) any other Award for
which the Participant pays the intrinsic value existing as of the date of grant
(whether directly or by forgoing a right to receive a payment from the Company
or any Subsidiary).
2.22    “Greater Than 10% Stockholder” means an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any parent corporation or
subsidiary corporation of the Company, as determined in accordance with in
Section 424(e) and (f) of the Code, respectively.
2.23    “Incentive Stock Option” means an Option that meets the requirements to
qualify as an “incentive stock option” as defined in Section 422 of the Code.
2.24    “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
2.25    “Option” means a right granted under Article 6 to purchase a specified
number of Shares at a specified price per Share during a specified time period.
An Option may be either an Incentive Stock Option or a Nonqualified Stock
Option.
2.26    “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property.
2.27    “Overall Share Limit” means the sum of (i) 900,000 Shares; and (ii) the
number of Shares that are subject to Prior Plan Awards that become available for
issuance under the Plan pursuant to Article 5.
2.28    “Participant” means a Service Provider who has been granted an Award.
2.29    “Performance-Based Award” means an Award (other than an Option or SAR)
granted pursuant to Article 7 or 8, but which is subject to the terms and
conditions set forth in Section 11.18. All Performance-Based Awards are intended
to qualify as Performance-Based Compensation.
2.30    “Performance-Based Compensation” means any compensation that is intended
to qualify as “performance-based compensation” as described in Section
162(m)(4)(C) of the Code or any successor provision.
2.31    “Performance Bonus Award” has the meaning set forth in Section 8.3.


5










US-DOCS\76159156.10

--------------------------------------------------------------------------------




2.32    “Performance Criteria” mean the criteria (and adjustments) that the
Administrator, in its sole discretion, may select to establish one or more
performance goals for an Award for a specified Performance Period; provided,
that:
(a)    The Performance Criteria that will be used to establish performance goals
for Performance-Based Awards are limited to the following: (i) net earnings
(either before or after one or more of (A) interest, (B) taxes,
(C) depreciation, (D) amortization, and (E) non-cash equity-based compensation
expense); (ii) gross or net sales or revenue or sales or revenue growth; (iii)
gross or net organic sales volume or organic sales volume growth, (iv) net
income (either before or after taxes) or adjusted net income; (v) sales related
goals; (vi) sales from one or more products (or categories of products) as a
percentage of total sales or revenue; (vii) profits (including but not limited
to gross profits, net profits, profit growth, net operation profit or economic
profit), profit return ratios or operating profit margin; (viii) operating
earnings (either before or after taxes or before or after allocation of
corporate overhead and bonus); (ix) cash on hand; (x) cash flow (including
operating cash flow and free cash flow or cash flow return on capital); (xi)
return on assets, asset growth or asset turnover; (xii) return on capital or
invested capital; (xiii) cost of capital; (xiv) return on stockholders’ equity;
(xv) total stockholder return; (xvi) costs, reductions in costs and cost control
measures; (xvii) expense management; (xviii) working capital; (xix) net earnings
per share; (xx) adjusted net earnings per share; (xxi) price per share or
dividends per share (or appreciation in or maintenance of such price or
dividends); (xxii) regulatory achievements or compliance; (xxiii)
implementation, completion or attainment of objectives relating to systems,
research, development, regulatory, commercial, or strategic milestones or
developments; (xxiv) market share; (xxv) economic value or economic value added
models; (xxvi) division, group or corporate financial goals; (xxvii) customer
satisfaction/growth; (xxviii) customer service; (xxix) employee satisfaction;
(xxx) effective recruitment and retention of personnel; (xxxi) succession plan
development and implementation; (xxxii) human resources management; (xxxiii)
supervision of litigation and other legal matters; (xxxiv) strategic
partnerships and transactions; (xxxv) financial ratios (including those
measuring liquidity, activity, profitability or leverage); (xxxvi) debt levels
or reductions and financial risk management; (xxxvii) financing and other
capital raising transactions; (xxxviii) acquisition activity; (xxxix) investment
sourcing activity; (xl) marketing initiatives; (xli) safety enhancement; (xlii)
improved product quality; (xliii) expansion of product lines; (xliv) creation of
operating efficiencies; and/or (xlv) geographic expansion, any of which may be
measured in absolute terms or as compared to any incremental increase or
decrease. Such performance goals also may be expressed in terms of the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company or a Subsidiary, or an individual, or may be
expressed in terms of performance relative to performance of one or more other
companies or by comparisons of any of the indicators of performance relative to
performance of other companies. Any performance goals that are financial metrics
may be determined in accordance with U.S. Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”), or may be adjusted
when established to include or exclude any items otherwise includable or
excludable under GAAP or under IASB Principles.
(b)    The Committee, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Criteria,


6










US-DOCS\76159156.10

--------------------------------------------------------------------------------




with any such adjustment to reflect the inclusion or exclusion of the impact of
an event or occurrence which the Committee determines should appropriately be
included or excluded, including (i) restructurings, discontinued operations,
special items, and other unusual, infrequently occurring or non-recurring
charges, events or items; (ii) asset sales or write-downs; (iii) litigation or
claim judgments or settlements; (iv) acquisitions or divestitures; (v)
reorganization or change in the corporate structure or capital structure of the
Company; (vi) an event either not directly related to the operations of the
Company, Subsidiary, division, business segment or business unit or not within
the reasonable control of management; (vii) foreign exchange gains and losses;
(viii) a change in the fiscal year of the Company; (ix) the refinancing or
repurchase of bank loans or debt securities; (x) unbudgeted capital
expenditures; (xi) the issuance or repurchase of equity securities and other
changes in the number of outstanding shares; (xii) conversion of some or all of
convertible securities to Common Stock; (xiii) any business interruption event;
(xiv) changes in pricing; (xv) changes in foreign currency exchange rates; (xvi)
the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles; (xvii) gains and losses that are
treated as unusual in nature or that occur infrequently under Accounting
Standards Codification Topic 225; or (xviii) the effect of changes in other laws
or regulatory rules affecting reported results.
2.33    “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more performance goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.
2.34    “Performance Share” means a right granted to a Participant pursuant to
Section 8.1 and subject to Section 8.2, to receive Shares, the payment of which
is contingent upon achieving certain performance goals or other
performance-based targets established by the Administrator.
2.35    “Plan” means this Farmer Bros. Co. 2017 Long-Term Incentive Plan.
2.36    “Prior Plans” means, collectively, the Farmer Bros. Co. 2007 Omnibus
Plan, the Farmer Bros. Co. Amended and Restated 2007 Long-Term Incentive Plan,
and any prior equity incentive plans of the Company or its predecessor (in each
case, as such plan(s) may be amended or restated from time to time).
2.37    “Prior Plan Award” means an award outstanding under the Prior Plans as
of the Effective Date.
2.38    “Restricted Stock” means Shares awarded to a Participant under Article
7, subject to certain vesting conditions and other restrictions.
2.39    “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.
2.40    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.


7










US-DOCS\76159156.10

--------------------------------------------------------------------------------




2.41    “Section 409A” means Section 409A of the Code.
2.42    “Securities Act” means the Securities Act of 1933, as amended, and all
regulations, guidance and other interpretative authority issued thereunder.
2.43    “Service Provider” means an Employee or Director.
2.44    “Shares” means shares of Common Stock.
2.45    “Stock Appreciation Right” or “SAR” means a right granted under Article
6 to receive a payment equal to the excess of the Fair Market Value of a
specified number of Shares on the date the right is exercised over the exercise
price set forth in the applicable Award Agreement.
2.46    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.47    “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company or
other entity acquired by the Company or any Subsidiary or with which the Company
or any Subsidiary combines.
2.48    “Termination of Service” means:
(a)    As to a Director, the time when a Participant who is a Director ceases to
be a Director for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding
terminations where the Participant simultaneously commences or remains in
employment or service with the Company or any Subsidiary.
(b)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Subsidiary.
The Company, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, the circumstances
under which the Termination of Service has occurred and all questions of whether
particular leaves of absence constitute a Termination of Service. For purposes
of the Plan, a Participant’s employee-employer relationship or consultancy
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off), even though the Participant may
subsequently continue to perform services for that entity.


8










US-DOCS\76159156.10

--------------------------------------------------------------------------------




ARTICLE 3.    
ELIGIBILITY
Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein. No Service Provider shall have any right to be
granted an Award pursuant to the Plan.
ARTICLE 4.    
ADMINISTRATION AND DELEGATION
4.1    Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions, reconcile inconsistencies in the Plan
or any Award and make all other determinations that it deems necessary or
appropriate to administer the Plan and any Awards. The Administrator’s
determinations under the Plan are in its sole discretion and will be final and
binding on all persons having or claiming any interest in the Plan or any Award.
4.2    Appointment of Committees. To the extent Applicable Laws permit, the
Board or any Committee may delegate any or all of its powers under the Plan to
one or more Committees or officers of the Company or any of its Subsidiaries.
Any delegation hereunder shall be subject to the restrictions and limits that
the Board or Committee specifies at the time of such delegation or that are
otherwise included in the applicable organizational documents of the Company,
and the Board or Committee, as applicable, may at any time rescind the authority
so delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 4.2 shall serve in such capacity at the pleasure of the Board
or the Committee, as applicable, and the Board or the Committee may abolish any
Committee to which authority has been delegated at any time and re-vest in
itself any previously delegated authority.
ARTICLE 5.    
STOCK AVAILABLE FOR AWARDS
5.1    Number of Shares. Subject to adjustment under Article 9 and the terms of
this Article 5, Awards may be made under the Plan covering up to the Overall
Share Limit. As of the Effective Date, the Company will cease granting awards
under the Prior Plans; provided, however, that Prior Plan Awards will remain
subject to the terms of the applicable Prior Plan. Shares issued or delivered
under the Plan may consist of authorized but unissued Shares, Shares purchased
on the open market or treasury Shares.
5.2    Share Counting. If all or any part of an Award or Prior Plan Award
expires, lapses or is terminated, exchanged for cash, surrendered, repurchased,
canceled without having been fully exercised or forfeited, in any case, in a
manner that results in the Company acquiring Shares covered by the Award or
Prior Plan Award at a price not greater than the price (as adjusted to reflect
any


9










US-DOCS\76159156.10

--------------------------------------------------------------------------------




Equity Restructuring) paid by the Participant for such Shares or not issuing any
Shares covered by the Award or Prior Plan Award, the unused Shares covered by
the Award or Prior Plan Award will, as applicable, become or again be available
for Awards under the Plan. Notwithstanding anything to the contrary contained
herein, the following Shares shall not become or again be available for Awards
under the Plan: (i) Shares tendered by a Participant or withheld by the Company
in payment of the exercise price of an Option or any stock option granted under
a Prior Plan; (ii) Shares tendered by the Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to an Award or an award
granted under a Prior Plan; (iii) Shares subject to a Stock Appreciation Right
or a stock appreciation right granted under a Prior Plan that are not issued in
connection with the settlement of such Award on exercise thereof; and (iv)
Shares purchased on the open market with cash proceeds from the exercise of
Options or stock options granted under a Prior Plan. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards or Prior Plan
Awards shall not count against the Overall Share Limit. Notwithstanding the
provisions of this Section 5.2, no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Section 422 of the Code.
5.3    Incentive Stock Option Limitations. Notwithstanding anything to the
contrary herein, no more than 900,000 Shares (as adjusted to reflect any Equity
Restructuring) may be issued pursuant to the exercise of Incentive Stock
Options.
5.4    Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or any Subsidiary or the Company’s or any Subsidiary’s
acquisition of an entity’s property or stock, the Administrator may grant Awards
in substitution for any options or other stock or stock-based awards granted
before such merger or consolidation by such entity or its affiliate. Substitute
Awards may be granted on such terms and conditions as the Administrator deems
appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards will not count against the Overall Share Limit (nor shall Shares subject
to a Substitute Award be added to the Shares available for Awards under the Plan
as provided above), except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre‑existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as appropriately adjusted to
reflect the transaction) may be used for Awards under the Plan and shall not
reduce the Shares authorized for grant under the Plan (and Shares subject to
such Awards (which, for the avoidance of doubt excludes Substitute Awards) may
again become available for Awards under the Plan as provided under Section 5.2
above); provided, that Awards using such available shares (or any Shares that
again become available for issuance under the Plan under Section 5.2 above)
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not employees or directors of the Company
or any of its Subsidiaries prior to such acquisition or combination.
5.5    Non-Employee Director Award Limit. Notwithstanding any provision to the
contrary in the Plan or in any policy of the Company regarding non-employee
Director compensation, the


10










US-DOCS\76159156.10

--------------------------------------------------------------------------------




sum of the grant date fair value (determined as of the grant date in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 718, or any successor thereto) of all equity-based Awards and the maximum
amount that may become payable pursuant to all cash-based Awards that may be
granted under the Plan to a Service Provider as compensation for services as a
non-employee Director during any calendar year shall not exceed $300,000.
ARTICLE 6.    
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
6.1    General. The Administrator may grant Options or Stock Appreciation Rights
to one or more Service Providers, subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall determine. The
Administrator will determine the number of Shares covered by each Option and
Stock Appreciation Right, the exercise price of each Option and Stock
Appreciation Right and the conditions and limitations applicable to the exercise
of each Option and Stock Appreciation Right. A Stock Appreciation Right will
entitle the Participant (or other person entitled to exercise the Stock
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Stock Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Stock Appreciation Right by the number
of Shares with respect to which the Stock Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value on the date of exercise or a
combination of the two as the Administrator may determine or provide in the
Award Agreement.
6.2    Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.
6.3    Duration of Options. Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten (10)
years.
6.4    Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a notice of exercise, in a form and manner the Company
approves (which may be electronic or telephonic), signed or authenticated by the
person authorized to exercise the Option or Stock Appreciation Right, together
with, as applicable, payment in full of (i) the exercise price for the number of
Shares for which the Option is exercised in a manner specified in Section 6.5
and (ii) all applicable taxes in a manner specified in Section 10.5. Unless the
Company otherwise determines, an Option or Stock Appreciation Right may not be
exercised for a fraction of a Share.
6.5    Payment Upon Exercise. The Administrator shall determine the methods (or
combination of methods) by which payment of the exercise price of an Option
shall be made, including, without limitation:
(a)    cash, check or wire transfer of immediately available funds;


11










US-DOCS\76159156.10

--------------------------------------------------------------------------------




(b)    if there is a public market for Shares at the time of exercise, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of a notice that the Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to deliver promptly to the Company funds sufficient to pay the exercise price,
or (B) the Participant’s delivery to the Company of a copy of irrevocable and
unconditional instructions to a broker acceptable to the Company to deliver
promptly to the Company an amount sufficient to pay the exercise price by cash,
check or wire transfer of immediately available funds; provided, that such
amount is paid to the Company at such time as may be required by the Company;
(c)    to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value on the date of delivery (or such other date determined by the
Administrator); or
(d)    to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date.
6.6    Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to Employees of the Company, any of its present or
future parent or Subsidiary corporations, as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five (5) years. All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two (2) years from the grant date of the Option or (ii) one (1) year
after the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Stock Option fails
or ceases to qualify as an “incentive stock option” under Section 422 of the
Code. Any Incentive Stock Option or portion thereof that fails to qualify as an
“incentive stock option” under Section 422 of the Code for any reason, including
becoming exercisable with respect to Shares having a fair market value exceeding
the $100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Nonqualified Stock Option.
ARTICLE 7.    
RESTRICTED STOCK; RESTRICTED STOCK UNITS
7.1    General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to forfeiture or the
Company’s right to repurchase all or part of such Shares at their issue price or
other stated or formula price from the Participant if conditions the
Administrator specifies in the Award Agreement are not satisfied before the end
of the applicable restriction period or periods that the Administrator
establishes for such Award. In addition, the Administrator may grant to Service
Providers Restricted Stock Units, which may be


12










US-DOCS\76159156.10

--------------------------------------------------------------------------------




subject to vesting and forfeiture conditions during the applicable restriction
period or periods, as set forth in an Award Agreement. The Award Agreement for
each Restricted Stock and Restricted Stock Unit Award shall set forth the terms
and conditions not inconsistent with the Plan as the Administrator shall
determine.
7.2    Restricted Stock.
(a)    Dividends. Subject to any limitations approved by the Administrator and
set forth in the Award Agreement, Participants holding shares of Restricted
Stock will be entitled to all ordinary cash dividends paid with respect to such
Shares; provided, that, notwithstanding anything herein to the contrary, any
dividend payable with respect to Shares of Restricted Stock held by a
Participant that are not vested at the time that such dividend is paid shall be
accumulated and subject to vesting to the same extent as the related Shares of
Restricted Stock, with such accumulated dividends paid to the applicable
Participant as soon as administratively practicable following the time the
applicable Shares of Restricted Stock vest and become non-forfeitable (or such
later time as may be set forth in the Award Agreement). In addition, if any
dividends or distributions are paid in Shares, or consist of a dividend or
distribution to holders of Common Stock of cash or property other than an
ordinary cash dividend, the Shares or other cash or property will be subject to
the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid.
(b)    Stock Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any stock certificates issued in
respect of Shares of Restricted Stock, together with a stock power endorsed in
blank.
(c)    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to Restricted Stock as of the date of
transfer of the Restricted Stock, rather than as of the date or dates upon which
the Participant would otherwise be taxed with respect to the Restricted Stock
under Section 83(a) of the Code, the Participant shall be required to deliver a
copy of such election to the Company promptly after filing such election with
the Internal Revenue Service, along with proof of the timely filing thereof with
the Internal Revenue Service.
7.3    Restricted Stock Units. The Administrator may provide that settlement of
Restricted Stock Units will occur upon or as soon as reasonably practicable
after the Restricted Stock Units vest or will instead be deferred, on a
mandatory basis or at the Participant’s election, in each case, as provided in
the applicable Award Agreement and subject to the terms of the Plan.
ARTICLE 8.    
OTHER TYPES OF AWARDS
8.1    General. The Administrator may grant Performance Share awards,
Performance Bonus Awards, Dividend Equivalents or Other Stock or Cash Based
Awards, to one or more Service Providers, in such amounts and subject to such
terms and conditions not inconsistent with the Plan as the Administrator shall
determine. For the avoidance of doubt, no Participant holding a Performance
Share award described in Section 8.2, a Performance Bonus Award described in
Section 8.3, or an Other Stock or Cash Based Award described in Section 8.5, in
each case, that is eligible


13










US-DOCS\76159156.10

--------------------------------------------------------------------------------




to receive dividends (if any) shall be entitled to receive a distribution of
dividends with respect to such award or any Shares covered by such award unless
and until such award vests and becomes non-forfeitable.
8.2    Performance Share Awards. Each Performance Share award shall be
denominated in a number of Shares or in unit equivalents of Shares and/or units
of value (including a dollar value of Shares) and may be linked to any one or
more of the Performance Criteria or other specific criteria, including service
to the Company or Subsidiaries, determined to be appropriate by the
Administrator, in each case on a specified date or dates or over any Performance
Period. In making such determinations, the Administrator may consider (among
such other factors as it deems relevant in light of the specific type of Award)
the contributions, responsibilities and other compensation of the particular
Participant.
8.3    Performance Bonus Awards. Each right to receive a bonus granted under
this Section 8.3 shall be denominated in the form of cash and shall be initially
payable in cash (but may, in the discretion of the Administrator, be payable in
Shares or a combination of cash and Shares) (a “Performance Bonus Award”) and
shall be payable upon the attainment of performance goals that are established
by the Administrator and relate to one or more of the Performance Criteria or
other specific criteria, including service to the Company or Subsidiaries, in
each case on a specified date or dates or over any Performance Period.
8.4    Dividend Equivalents. If the Administrator provides, an Award (other than
an Option or Stock Appreciation Right) may provide a Participant with the right
to receive Dividend Equivalents. Dividend Equivalents may be paid currently or
credited to an account for the Participant, settled in cash or Shares and
subject to the same restrictions on transferability and forfeitability as the
Award with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement; provided, that,
notwithstanding anything herein to the contrary, Dividend Equivalents with
respect to Awards that are not vested at the time that the underlying dividend
is paid shall be accumulated and subject to vesting to the same extent as the
related Award, with such accumulated Dividend Equivalents paid to the applicable
Participant as soon as administratively practicable following the time the
applicable Award vests and becomes non-forfeitable (or such later time as may be
set forth in the Award Agreement).
8.5    Other Stock or Cash Based Awards. Other Stock or Cash Based Awards may be
granted to Participants, including Awards entitling Participants to receive
Shares to be delivered in the future and including annual or other periodic or
long-term cash bonus awards (whether based on specified Performance Criteria or
otherwise), in each case subject to any conditions and limitations in the Plan.
Such Other Stock or Cash Based Awards will also be available as a payment form
in the settlement of other Awards, as standalone payments and as payment in lieu
of compensation to which a Participant is otherwise entitled. Other Stock or
Cash Based Awards may be paid in Shares, cash or other property, as the
Administrator determines. Subject to the provisions of the Plan, the
Administrator will determine the terms and conditions of each Other Stock or
Cash Based Award, including any purchase price, performance goal (which may be
based on the Performance Criteria), transfer restrictions, and vesting
conditions, which will be set forth in the applicable Award Agreement.


14










US-DOCS\76159156.10

--------------------------------------------------------------------------------




ARTICLE 9.    
ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS
9.1    Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article 9 the Administrator
will equitably adjust the terms of the Plan and each outstanding Award as it
deems appropriate to reflect the Equity Restructuring, which may include (i)
adjusting the number and type of securities subject to each outstanding Award
and/or with respect to which Awards may be granted under the Plan (including,
but not limited to, adjustments of the limitations in Article 5 hereof on the
maximum number and kind of shares that may be issued); (ii) adjusting the terms
and conditions of (including the grant or exercise price), and the performance
goals or other criteria included in, outstanding Awards; and (iii) granting new
Awards or making cash payments to Participants. The adjustments provided under
this Section 9.1 will be nondiscretionary and final and binding on all
interested parties, including the affected Participant and the Company;
provided, that the Administrator will determine whether an adjustment is
equitable.
9.2    Corporate Transactions. In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), reorganization, merger, consolidation, split-up, spin off,
combination, amalgamation, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or sale or exchange of Common
Stock or other securities of the Company, Change in Control, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, other similar corporate transaction or event, other unusual or
nonrecurring transaction or event affecting the Company or its financial
statements or any change in any Applicable Laws or accounting principles, the
Administrator, on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event (except that action to give effect to a change in
Applicable Law or accounting principles may be made within a reasonable period
of time after such change) and either automatically or upon the Participant’s
request, is hereby authorized to take any one or more of the following actions
whenever the Administrator determines that such action is appropriate in order
to (x) prevent dilution or enlargement of the benefits or potential benefits
intended by the Company to be made available under the Plan or with respect to
any Award granted or issued under the Plan, (y) to facilitate such transaction
or event or (z) give effect to such changes in Applicable Laws or accounting
principles:
(a)    To provide for the termination of any such Award in exchange for an
amount of cash and/or other property with a value equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 9.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment);


15










US-DOCS\76159156.10

--------------------------------------------------------------------------------




(b)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;
(c)    To make adjustments in the number and type of Shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;
(d)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement;
(e)    To replace such Award with other rights or property selected by the
Administrator; and/or
(f)    To provide that the Award cannot vest, be exercised or become payable
after such event;
provided, however, that, unless otherwise provided in an applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control occurs and a Participant’s Awards are not
continued, converted, assumed, or replaced in accordance with subsections (b) or
(e) above, such Awards shall become fully vested and exercisable, and all
forfeiture, repurchase and other restrictions on such wards shall lapse
immediately prior to such Change in Control; provided, further, that, with
respect to Awards subject to performance-based vesting, the number of Shares
subject to any such Award that becomes vested pursuant to this proviso shall be
determined based on (i) target performance pro-rated based on the number of days
elapsed in the applicable performance period through the date of the Change in
Control over the total number of days in the applicable performance period or
(ii) actual performance through the applicable performance period through the
date of the Change in Control with the applicable performance goals, to the
extended possible, adjusted to reflect the truncated performance period,
whichever results in the greatest number of vested Shares.
9.3    Administrative Stand Still. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock (including any Equity Restructuring or
any securities offering or other similar transaction) or for reasons of
administrative convenience or to facilitate compliance with any Applicable Laws,
the Company may refuse to permit the exercise or settlement of one or more
Awards for such period of time as the Company may determine to be reasonably
appropriate under the circumstances.
9.4    General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares


16










US-DOCS\76159156.10

--------------------------------------------------------------------------------




of any class, dividend payment, increase or decrease in the number of Shares of
any class or dissolution, liquidation, merger, or consolidation of the Company
or other corporation. Except as expressly provided with respect to an Equity
Restructuring under Section 9.1 above or the Administrator’s action under the
Plan, no issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, will affect, and no adjustment will be
made regarding, the number of Shares subject to an Award or the Award’s grant or
exercise price. The existence of the Plan, any Award Agreements and the Awards
granted hereunder will not affect or restrict in any way the Company’s right or
power to make or authorize (i) any adjustment, recapitalization, reorganization
or other change in the Company’s capital structure or its business, (ii) any
merger, consolidation, spinoff, dissolution or liquidation of the Company or
sale of Company assets or (iii) any sale or issuance of securities, including
securities with rights superior to those of the Shares or securities convertible
into or exchangeable for Shares. The Administrator may treat Participants and
Awards (or portions thereof) differently under this Article 9.
ARTICLE 10.    
PROVISIONS APPLICABLE TO AWARDS
10.1    Transferability. Except as the Administrator may determine or provide in
an Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order, and, during the life of the Participant, will be
exercisable only by the Participant. Any permitted transfer of an Award
hereunder shall be without consideration, except as required by applicable law.
References to a Participant, to the extent relevant in the context, will include
references to a transferee approved by the Administrator.
10.2    Documentation. Each Award will be evidenced in an Award Agreement, which
may be written or electronic, as the Administrator determines. Each Award may
contain such terms and conditions as are not inconsistent with those set forth
in the Plan.
10.3    Discretion. Except as the Plan otherwise provides, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award to a Participant need not be identical, and the Administrator need not
treat Participants or Awards (or portions thereof) uniformly.
10.4    Changes in Participant’s Status. The Company will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable. Except to the
extent otherwise required by Applicable Law or expressly authorized by the
Company or by the Company’s written policy on leaves of absence, no service
credit shall be given for vesting purposes for any period the Participant is on
a leave of absence.
10.5    Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in


17










US-DOCS\76159156.10

--------------------------------------------------------------------------------




connection with such Participant’s Awards by the date of the event creating the
tax liability. The Company may deduct an amount sufficient to satisfy such tax
obligations based on the applicable statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes (or such other rate
as may be determined by the Company after considering any accounting
consequences or costs, but which shall in no event exceed, and may be less than,
the maximum statutory withholding rates) from any payment of any kind otherwise
due to a Participant. Subject to any Company insider trading policy (including
blackout periods) and the terms of the applicable Award Agreement, Participants
may satisfy such tax obligations (i) in cash, by wire transfer of immediately
available funds, by check made payable to the order of the Company, (ii) to the
extent permitted by the Administrator, in whole or in part by delivery of
Shares, including Shares delivered by attestation and Shares retained from the
Award creating the tax obligation, valued at their Fair Market Value on the date
of delivery (or such other date determined by the Administrator), (iii) if there
is a public market for Shares at the time the tax obligations are satisfied,
unless the Administrator otherwise determines, (A) delivery (including
telephonically to the extent permitted by the Administrator) of a notice that
the Participant has placed a market sell order with a broker acceptable to the
Administrator with respect to Shares then issuable upon exercise of the Award
and that the broker has been directed to deliver promptly to the Company funds
sufficient to satisfy the tax obligations, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Administrator to deliver promptly to the Company an amount
sufficient to satisfy the tax withholding by cash, check or wire transfer of
immediately available funds; provided, that such amount is paid to the Company
at such time as may be required by the Administrator, (iv) to the extent
permitted by the Administrator, delivery of a promissory note or any other
lawful consideration, or (v) any combination of the foregoing payment forms
approved by the Administrator. If any tax withholding obligation will be
satisfied under clause (ii) of the immediately preceding sentence by the
Company’s retention of Shares from the Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Participant’s behalf some
or all of the Shares retained and to remit the proceeds of the sale to the
Company or its designee, and each Participant’s acceptance of an Award under the
Plan will constitute the Participant’s authorization to the Company and
instruction and authorization to such brokerage firm to complete the
transactions described in this sentence.
10.6    Amendment of Award; Prohibition on Repricing. The Administrator may
amend, modify or terminate any outstanding Award, including by substituting
another Award of the same or a different type, changing the exercise or
settlement date, converting an Incentive Stock Option to a Nonqualified Stock
Option and providing for cash settlement of an outstanding Award. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the economic benefits to be delivered under the Award as of the date of such
amendment, modification or termination, or (ii) the change is permitted under
Article 9 or pursuant to Sections 11.5 or 11.6. Other than pursuant to Sections
9.1 and 9.2, the Administrator shall not without the approval of the Company’s
stockholders (a) lower the exercise price per Share of an Option or Stock
Appreciation Right after it is granted, (b) cancel an Option or Stock
Appreciation Right when the exercise price per Share exceeds the Fair Market
Value of one Share in exchange for cash or another Award, or (c) take any other
action with respect


18










US-DOCS\76159156.10

--------------------------------------------------------------------------------




to an Option or Stock Appreciation Right that the Company determines would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are listed.
10.7    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company deems
necessary or appropriate to satisfy any Applicable Laws. The Company’s inability
to obtain authority from any regulatory body having jurisdiction, which the
Company determines is necessary to the lawful issuance and sale of any
securities, will relieve the Company of any liability for failing to issue or
sell such Shares as to which such requisite authority has not been obtained.
10.8    Award Vesting Limitations. Notwithstanding any other provision of the
Plan to the contrary, but subject to Sections 9.1 and 9.2 of the Plan, Awards
granted under the Plan shall vest no earlier than the first anniversary of the
date the Award is granted; provided, however, that, notwithstanding the
foregoing, Awards that result in the issuance of an aggregate of up to 5% of the
shares of Common Stock available pursuant to Section 5.1 may be granted to any
one or more Participants without respect to such minimum vesting provisions.
Nothing in this Section 10.8 shall preclude the Administrator from taking
action, in its sole discretion, to accelerate the vesting of any Award in
connection with or following a Participant’s death, Disability, Termination of
Service (other than for Cause) or, subject to Section 9.2, the consummation of a
Change in Control.
10.9    Fractional Shares. No fractional shares of Stock shall be issued and the
Company shall determine, in its sole and absolute discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.
ARTICLE 11.    
MISCELLANEOUS
11.1    No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continue employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.
11.2    No Rights as Stockholder; Certificates. Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any Shares to be distributed under an Award until becoming the
record holder of such Shares. Notwithstanding any other provision of the Plan,
unless the Company otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded


19










US-DOCS\76159156.10

--------------------------------------------------------------------------------




in the books of the Company (or, as applicable, its transfer agent or stock plan
administrator). The Company may place legends on any share certificate or book
entry to reference restrictions applicable to the Shares (including, without
limitation, restrictions applicable to Restricted Stock).
11.3    Effective Date and Term of Plan. The Plan will become effective on the
date it is approved by the Company’s stockholders (the “Effective Date”). The
Plan will expire on, and no Award may be granted pursuant to the Plan after the
tenth (10th) anniversary of the Effective Date, but Awards previously granted
may extend beyond that date and shall remain in force according to the terms of
the Plan and the applicable Award Agreement. If the Plan is not approved by the
Company’s stockholders, the Plan will not become effective, no Awards will be
granted under the Plan and the Prior Plans will continue in full force and
effect in accordance with their terms.
11.4    Amendment of Plan. The Board or the Compensation Committee of the Board
may amend, suspend or terminate the Plan at any time and from time to time;
provided that (a) no amendment requiring stockholder approval to comply with
Applicable Laws shall be effective unless approved by the Board and the
Company’s stockholders, and (b) no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect the economic benefits
to be delivered under any outstanding Award as of the date of such amendment
without the affected Participant’s consent. No Awards may be granted under the
Plan during any suspension period or after Plan termination. Awards outstanding
at the time of any Plan suspension or termination will continue to be governed
by the Plan and the Award Agreement, as in effect before such suspension or
termination. The Board will obtain stockholder approval of any Plan amendment to
the extent necessary to comply with Applicable Laws.
11.5    Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.
11.6    Section 409A.
(a)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend the Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt the
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 11.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.


20










US-DOCS\76159156.10

--------------------------------------------------------------------------------




(b)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
Participant’s Termination of Service will, to the extent necessary to avoid
taxes under Section 409A, be made only upon the Participant’s “separation from
service” (within the meaning of Section 409A), whether such “separation from
service” occurs upon or after the Participant’s Termination of Service. For
purposes of the Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms means a “separation from service.”
(c)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Company determines) due to his or her
“separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.
(d)    Dividend Equivalents. Dividend Equivalents and any amounts that may
become distributable in respect thereof shall be treated separately from any
Award(s) to which such Dividend Equivalents relate, and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Section 409A.
11.7    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act or any successor rule) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
11.8    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a Director, officer or other Employee of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
Director, officer or other Employee of the Company or any Subsidiary. The
Company will indemnify and hold harmless each Director, officer or other
Employee of the Company or any Subsidiary that has been or will be granted or
delegated any duty or power relating to the Plan’s administration or
interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Company’s
approval) arising from any act or omission concerning the Plan unless arising


21










US-DOCS\76159156.10

--------------------------------------------------------------------------------




from such person’s own fraud or bad faith; provided, that he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.
11.9    Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 11.9 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Company’s sole discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 11.9. For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.
11.10    Severability. If any portion of the Plan or any action taken under it
is held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.
11.11    Governing Documents. If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary), the Plan will govern, unless such Award Agreement
or other written agreement was approved by the Administrator and expressly
provides that a specific provision of the Plan will not apply.
11.12    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
the choice-of-law principles of the


22










US-DOCS\76159156.10

--------------------------------------------------------------------------------




State of Delaware and any other state requiring the application of a
jurisdiction’s laws other than the State of Delaware.
11.13    Clawback Provisions. All Awards (including the gross amount of any
proceeds, gains or other economic benefit the Participant actually or
constructively receives upon receipt or exercise of any Award or the receipt or
resale of any Shares underlying the Award) will be subject to recoupment by the
Company to the extent required to comply with Applicable Laws or any policy of
the Company providing for the reimbursement of incentive compensation.
11.14    Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.
11.15    Conformity to Applicable Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in a manner intended to conform with Applicable Laws. To the
extent Applicable Laws permit, the Plan and all Award Agreements will be deemed
amended as necessary to conform to Applicable Laws.
11.16    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary, except as expressly provided in writing in such other plan or an
agreement thereunder.
11.17    Broker-Assisted Sales. In the event of a broker-assisted sale of Shares
in connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 10.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.
11.18    Section 162(m) Limitations.
(a)    Individual Award Limitations. Notwithstanding any provision in the Plan
to the contrary, and subject to adjustment as provided in Article 9, (i) the
maximum aggregate number of Shares with respect to all Options and Stock
Appreciation Rights that may be granted to any one person during any calendar
year shall be 250,000 Shares; (ii) the maximum aggregate number of Shares with
respect to all Awards of Restricted Stock, Restricted Stock Units, Performance
Shares


23










US-DOCS\76159156.10

--------------------------------------------------------------------------------




and Other Stock or Cash Based Awards that are intended to qualify as
Performance-Based Compensation and are denominated in Shares that may be granted
to any one person during any calendar year shall be 250,000 Shares; and (iii)
the maximum aggregate amount that may become payable (in cash, Shares or any
combination thereof) pursuant to all Performance Bonus Awards that may be
granted to any one person during any calendar year shall be U.S. $5,000,000;
provided, however, that in no event will more than the Overall Share Limit be
granted to any one person during any fiscal year of the Company with respect to
one or more Award denominated in Shares. To the extent required by Section
162(m) of the Code, Shares subject to Awards that are canceled shall continue to
be counted against the award limits above. For purposes of this Section
11.18(a), each Share subject to an Award (including a Full Value Award) shall be
counted as one Share against the specified limit.
(b)    Committee Composition. To the extent an Award is intended to qualify as
Performance-Based Compensation, the Administrator with respect to such Awards
shall be a Committee comprised solely of two or more Directors, each of whom is
intended to be an “outside director” within the meaning of Section 162(m) of the
Code; provided, that a Committee member’s failure to qualify as an “outside
director” within the meaning of Section 162(m) will not invalidate any Award
granted by the Committee that is otherwise validly granted under the Plan.
(c)    Performance-Based Compensation. The Administrator, in its sole
discretion, may determine at the time an Award is granted or at any time
thereafter whether such Award is intended to qualify as Performance-Based
Compensation. For the avoidance of doubt, nothing herein shall require the
Administrator to structure any Awards in a manner intended to constitute
Performance-Based Compensation and the Administrator shall be free, in its sole
discretion, to grant Awards that are not intended to be Performance-Based
Compensation. Notwithstanding any other provision of the Plan and except as
otherwise determined by the Administrator, any Award that is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code that are requirements for qualification
as Performance-Based Compensation, and the Plan and the applicable Award
Agreement shall be deemed amended to the extent necessary to conform to such
requirements. In addition, Awards of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Bonus Awards and Other Stock or Cash Based
Awards that are intended to qualify as Performance-Based Compensation shall be
subject to the following provisions, which shall control over any conflicting
provision in the Plan or any Award Agreement:
(i)    To the extent necessary to comply with the requirements of Section
162(m)(4)(C) of the Code, no later than ninety (90) days following the
commencement of any performance period or any designated fiscal period or period
of service (or such earlier time as may be required under Section 162(m) of the
Code), the Administrator shall, in writing, (A) designate the Participant to
receive such Award, (B) select the Performance Criteria applicable to the
performance period, which Performance Criteria shall be limited to the specific
performance goals set forth in the definition of Performance Criteria,
(C) establish the performance goals (and any exclusions), and amounts of such
Awards, as applicable, which may be earned for such performance period based on
the Performance Criteria, and (D) specify the relationship between Performance


24










US-DOCS\76159156.10

--------------------------------------------------------------------------------




Criteria and the performance goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such performance period.
(ii)    Following the completion of each performance period, the Administrator
shall certify in writing whether and the extent to which the applicable
performance goals have been achieved for such performance period. In determining
the amount earned under such Awards, the Administrator shall have the right to
reduce or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant, including the assessment of individual or corporate performance
for the performance period.
(iii)    Unless otherwise specified by the Administrator at the time of grant,
the Performance Criteria with respect to an Award intended to be
Performance-Based Compensation payable to a Participant shall be determined on
the basis of Applicable Accounting Standards. For this purpose, “Applicable
Accounting Standards” means the U.S. Generally Accepted Accounting Principles,
International Financial Reporting Standards or other accounting principles or
standards applicable to the Company’s financial statements under U.S. federal
securities laws.
(iv)    No adjustment or action described in Article 9 or in any other provision
of the Plan shall be authorized to the extent that such adjustment or action
would cause such Award to fail to so qualify as Performance-Based Compensation,
unless the Administrator determines that the Award should not so qualify.




25










US-DOCS\76159156.10

--------------------------------------------------------------------------------






* * * * *
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Farmer Bros. Co. on April 18, 2017.
* * * * *
I hereby certify that the foregoing Plan was approved by the stockholders of
Farmer Bros. Co. on June 20, 2017.
Executed on this June 20, 2017.


/s/ Teri L. Witteman    Corporate Secretary




















US-DOCS\76159156.10